DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3, 5-6 and 9-10 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 11,370,245. Although the claims at issue are not identical, they are not patentably distinct from each other because Patented claim 1 contains all the limitations of pending claims 1-3 and 11-12.  Patented claims 5 and 14 discloses the limitations of pending claims 5 and 15.  Patented claims 6 and 15 discloses the limitations of pending claims 9 and 19.  Patented claim 7 discloses the limitations of pending claim 10.  Pending claim 8 discloses the limitations of pending claim 6.  Patented claim 11 discloses the limitations of pending claims 1-3, 6, 11-12 and 16.  
Claims 1-3, 5-6 and 9-10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 10,442,237. Although the claims at issue are not identical, they are not patentably distinct from each other because Patented claim 1 discloses the limitations of pending claims 1-2.  Patented claims 2 and 10 discloses the limitations of pending claim 3.  Patented claims 3 and 11 discloses the limitations of pending claim 5.  Patented claims 4 and 12 discloses the limitations of pending claim 9.  Patented claims 5 and 13 discloses the limitations of pending claim 10.  Patented claim 6 discloses the limitations of pending claim 6 a.  Patented claim 9-10 discloses the limitations of pending claims 1-3 and 6.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: a sanitizer in claims 6-8 and 16-18.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.  The invoked element for the sanitizer is ultraviolet LED lamps (see ¶37).
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent No. 5,151,575 to Lilly (Lilly).
Concerning claim 1, Lilly discloses a pencil holder comprising: 
a housing (20) having a first receptacle (36) for receiving a distal end of a pencil; and a heating element (44) disposed within the housing, the heating element configured to heat the distal end of the pencil.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lilly in view of U.S. Patent No. 10,792,954 to Jones (Jones).
Concerning claim 9, Lilly does not disclose  a rechargeable battery.
Jones discloses a cosmetic pencil sharpener system comprising a rechargeable battery for powering the system.  
It would have been obvious to a person of ordinary skill in the art at the time of the invention to change the power supply of Lilly to the rechargeable battery of Jones because, as disclosed by Jones, it allows for the system to be portable (see column 1, lines 15-21).

Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lilly in view of U.S. Patent No. 7,913,731 to Sued et al (Sued).
Concerning claim 10, Lilly does not disclose an indicator.  
Sued discloses a sharpener device comprising a number of indicators (30, 32, 34) for providing feedback to a user of various statuses of the device (see column 5, lines 26-65).
It would have been obvious to a person of ordinary skill in the art at the time of the invention to add the status indicators of Sued to the device of Lilly because, as discussed throughout Sued, this provides feedback to the operator and simplifies and facilitates sharpening of pencils (see column 1, lines 15-21).

Claim(s) 11 and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lilly in view of U.S. Patent No. 6,457,498 to Salus et al (Salus).
Concerning claim 11, Lilly discloses a pencil holder comprising: 
a housing (20) having a first receptacle (36) for receiving a distal end of a pencil; and a heating element (44) disposed within the housing, the heating element configured to heat the distal end of the pencil.
However, Lilly does not disclose the housing also having a second receptacle. 
Salus discloses a pencil holder comprising a housing (26) having multiple receptacles (36, 38 and 40).
It would have been obvious to a person of ordinary skill in the art at the time of the invention to add the additional receptacle of Salus to the device of Lilly because, as disclosed by Salus, this allows for using this device with different sized pencils (column 3, lines 33-39).
Concerning claim 19, Lilly does not disclose using a rechargeable battery.  
Salus discloses it’s power source can be either AC/DC like Lilly or a rechargeable battery (see column 3, lines 24-29).
Because both these references are concerned with a similar problem, powering a pencil holding system, it would have been obvious to a person of ordinary skill in the art at the time of the invention to replace the AC/DC power source of Lilly with the rechargeable batteries of Salus as the combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.  As seen in Salus, these power sources are well known options for powering such devices and therefore the combination would yield predictable results. 
Concerning claim 20, Lilly discloses a method for manufacturing a pencil holder, the method comprising: 
forming a first receptacle (36) in a housing (20), the first receptacle configured to receive a distal end of a pencil; and 
disposing a heating element (44) within the housing (20), the heating element (44) configured to heat the distal end of the pencil.
However, Lilly does not disclose forming a second receptacle in the housing, the second receptacle configured to also receive a distal end of a pencil. 
Salus discloses a pencil holder comprising a housing (26) having multiple receptacles (36, 38 and 40).
It would have been obvious to a person of ordinary skill in the art at the time of the invention to form the additional receptacle of Salus in the method disclosed by Lilly because, as disclosed by Salus, this allows for using this device with different sized pencils (column 3, lines 33-39).

Allowable Subject Matter
Claims 4, 7-8, 13-14 and 17-18 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  As discussed in the parent cases the prior art does not disclose the combination of a pencil sharpener and a heating element within the housing of the device.  Instead the art discloses either a pencil sharpener or a heating element.  The prior art also does not disclose the combination of a heating element and the invoked structure of the sanitizer.  The parent applications, now issued patents, do not claim the presence of a second receptacle in the housing and thus the nonstatutory double patenting rejections do not apply to claims 4, 7-8, 13-14 and 17-18.  It is noted that, as discussed above, claims 2-3, 5-6, 12 and 15-16 would be allowable pending approved Terminal Disclaimers for the nonstatutory double patenting.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Matthew Katcoff whose telephone number is (571)270-1415. The examiner can normally be reached M-Th: 8-4, Fri: Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Eiseman can be reached on 571-270-3818. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Matthew Katcoff/           Primary Examiner, Art Unit 3725                                                                                                                                                                                             
10/04/2022